Citation Nr: 0920769	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-02 725	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	 Entitlement to a rating higher than 30 percent for a 
right knee disability.

2.	 Entitlement to a rating higher than 20 percent for a 
low back disability.

3.	 Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to January 
1959.         

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Providence, 
Rhode Island, and San Diego, California.

An April 2007 Board decision denied the Veteran's appeal.  
The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  In a January 2009 
Order, the Court granted a joint motion of the parties, 
vacated the Board's decision with respect to the claims for 
increased ratings and a TDIU, dismissed the remaining issues 
decided in the Board's decision, and returned the case to the 
Board for action consistent with the joint motion of the 
parties.


FINDING OF FACT

On May 12, 2009, the Board was notified by the Department of 
Veterans Affairs Regional Office in Providence, Rhode Island, 
that the Veteran died in February 2009.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claims to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include, "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...." The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA Regional 
Office from which the claims originated (listed on the first 
page of this decision).  


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


